Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The provisional Double Patenting rejection over copending Application No. 17628739 is obviated by the amendment. However, the claims may overlap in the future if amended. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-16 and 18-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takekoshi 424 (US 4769424 A).
Takekoshi 424 discloses polyimide copolymer of polyarylene sulfide [abstract] and discloses Example 3 with a Tg of 108C and Tm of 267C [col 9 lines 49-51] wherein the copolymer is made from 3.9366 grams of polyphenylene sulfide having 0.8464 m equiv of amino end groups [col 9 lines 38-41] which is a polyphenylene sulfide with Mn of 9302 g/mol (i.e. 0.9366 g /0.8464 meq of amino = 0.215 g/meq amino = 0.1075 g/ mmol of polyphenylene sulfide = 0.000108 mol/g of polyphenylene sulfide = 9302 g polyphenylene sulfide / mol). The amino terminated polyphenylene sulfide is reacted with a bisphenol A dianhydride [col 9 line 42] which reads on the structure b’ of claim 14 and structure b of claim 12 [col 10 structure]. The reactants are mixed and heated [col 9 lines 38-47]. The composition is useful for making injection molded articles [col 5 lines 22-27]. 
Regarding the new limitation to 80 mol% of (Ar)-S repeating units, Takekoshi 424 includes discloses that the copolymer comprises up to 99wt% of the polyphenylene sulfide blocks in the polyimide copolymer [col 1 lines 44-52]. So the disclosed molar ratio of (Ar)-S units in the copolymer clearly overlaps the claimed range. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  
Regarding claims 24 and 25, Takekoshi discloses the polyarylene sulfide prepolymer may be reacted with a comonomers or copolymers with the repeating units R1 or R2 [cols 1-2, Formula (4), (5), and (8)] which each substantially overlap with the genus of the claims, including for examples phenylene (claimed f and f’), biphenylene (claimed a and a’), benzophenone (claimed c and c’) and many others [col 3 lines 28-col 4 line 45]. 
Regarding claim 16, Takekoshi 424 discloses the arylene sulfide prepolymer with the amino group and the aromatic compound corresponding to the claimed compound (B) with the acid anhydride, i.e. the same groups as claim 16 but on the opposite compounds. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have rearranged the functional groups on the polyarylene sulfide prepolymer and aromatic comonomer of Takekoshi 424. The rearrangement of parts from the prior art is prima facie obvious, See MPEP 2144.04 § VI.C, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). 


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takekoshi 424 (US 4769424 A) in view of Takekoshi 216 (US 4716216 A).
Takekoshi 424 does not disclose the reaction in a solventless process. 
Takekoshi 216 discloses the same reaction of diamine oligo phenylene sulfides with aromatic dianhydrides to prepare a polyimide [abstract]. Takekoshi 216 teaches that the solution polymerization and melt polymerization (solventless) are functionally equivalent [col 5 lines 41-49].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used the solventless reaction of the claims in the composition of Takekoshi 424 because Takekoshi 216 teaches that a solventless polymerization and the solution polymerization of Takekoshi 424 are functionally equivalent and it is prima facie obvious to substitute art-recognized functional equivalents known for the same purpose, see MPEP § 2144.06; In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).


Response to Arguments
Applicant's arguments filed 04/22/2022 have been fully considered but they are not persuasive. 
Applicant argues that the copolymer in Example 3 of Takekoshi 424 includes only 39.7mol% of the (Ar)-S repeating unit, and therefore Takekoshi 424 does not read on the claimed 80 mol% or more the repeating unit. This argument is not convincing. While Examiner questions the assumptions of the analysis of molecular weight to arrive at the mmol amount of each component, Examiner does agree that the molar ratio of (Ar)-S is not likely above 80mol% in Example 3. However, the broader disclosure of Takekoshi 424 discloses a range of up to 99% of polyphenylene sulfide in the overall copolymer, as discussed in the amended rejection above. This new limitation changes the rejection over Takekoshi 424 into an obviousness rejection rather than an anticipation rejection, as before. 
Applicant argues that Comparative Example 3 of Applicant’s Specification corresponds to Takekoshi 424 and has less than 80mol% of (Ar)-S repeating unit and shows inferior solvent resistance to NMP. This argument is not convincing. Firstly, the salient difference between the inventive examples and Comparative Example 3 is not the molar ratio of (Ar)-S units. The salient difference is the molecular weight of the structural unit arylene sulfide unit, which is only 396 g/mol in the Comparative Example 3 [see formula (V) below] and in the Inventive Examples ranges from 1100 to 4500 [References Examples 1, 4-7 and 9-10] and in the claims ranges from 1000 to 10,000. Takekoshi, as discussed above, exemplifies the claimed range with a specific example of 9302 g/mol. A difference in solubility in NMP would not be unexpected from a polyimide copolymer with a much lower overall amount of PPS compared to imide groups (which would be the result of using a lower molecular weight PPS block). Furthermore, Comparative Example 3 would not be a fair comparison to the prior art, since it does not have the molecular weight of the PPS block of Takekoshi. 

    PNG
    media_image1.png
    121
    440
    media_image1.png
    Greyscale
 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464. The examiner can normally be reached 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766